          Case 3:20-bk-00837-CJJ        Doc 57     Filed 03/27/20     Page 1 of 4




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                               Jacksonville Division
                              www.flmb.uscourts.gov

In re:
                                                     Case No.: 3:20-bk-00837-CJJ
TIDWELL BROS. CONSTRUCTION INC.,                     Chapter 11

            Debtor
_____________________________________/

                                PROOF OF SERVICE
         I hereby certify that a true copy of the following document was served to the
 parties listed below, and in the manner indicated on March 25, 2020.
Ex Parte Order Granting Ex Parte Motion to Extend Time to file Schedules and Statement
of Financial Affairs [Doc. No. 51].
                                                Furr Cohen, P.A.
                                                Attorneys for Debtor
                                                2255 Glades Road, Suite 301E
                                                Boca Raton, FL 33431
                                                (561) 395-0500(561) 338-7532-fax

                                                    BY: _/s/ Aaron A. Wernick_____
                                                        Aaron A. Wernick, Esq.
                                                        Florida Bar No.: 14059
                                                        E-Mail:awernick@furrcohen.com
Dated: March 27, 2020


 Served Via US Mail

 All creditors and parties on the attached official court matrix, except those receiving
 CM/ECF notice.
                                  Case 3:20-bk-00837-CJJ       Doc 57         Filed 03/27/20   Page 2 of 4
Label Matrix for local noticing                 Capital City Bank                               Caterpillar Financial Services Corporation
113A-3                                          2111 North Monroe Street                        c/o Blake J. Delaney, Esq.
Case 3:20-bk-00837-CJJ                          Tallahassee, FL 32303-4729                      Buchanan Ingersoll & Rooney PC
Middle District of Florida                                                                      401 E. Jackson St.
Jacksonville                                                                                    Suite 2400
Tue Mar 24 18:03:29 EDT 2020                                                                    Tampa, FL 33602-5236
(p)COMMERCIAL CREDIT GROUP INC                  De Lage Landen Financial Services, Inc.         Duke Energy Business Services LLC
ATTN CCG                                        c/o Richard B. Storfer                          c/o Harris J. Koroglu
227 WEST TRADE STREET                           Rice Pugatch                                    Shutts & Bowen LLP
STE 1450                                        101 NE Third Avenue                             200 S Biscayne Bvld
CHARLOTTE NC 28202-2664                         Suite 1800                                      #4100
                                                Fort Lauderdale, FL 33301-1252                  Miami, FL 33131-2362
Duke Energy Progress, LLC                       Cynthia C. Jackson                              Linder Industrial Machinery Company
c/o Harris J. Koroglu                           Jacksonville                                    1601 S. Frontage Road
Shutts & Bowen LLP                              , FL                                            Plant City, FL 33563-2004
200 S Biscayne Blvd
#4100
Miami, FL 33131-2362
Renasant Bank                                   Tidwell Bros. Construction Inc.                 Ashley Tidwell
c/o Edwin G. Rice                               4075 S Tedna Terrace                            4075 S. Tedna Terrace
Bradley Arant Boult Cummings, LLP               Homosassa, FL 34446-1513                        Homosassa, FL 34446-1513
100 North Tampa Street, Ste. 2200
Tampa, FL 33602-5809

BBVA Compass                                    CT Lien Solutions                               Capital City Bank
Attn: Bankruptcy Dept.                          P.O. Box 29071                                  101 South East
P.O. Box 10184                                  Glendale, CA 91209-9071                         US-19
Birmingham, AL 35202-0184                                                                       Boca Raton, FL 33429


Capital City Bank                               Capital City Bank                               Capital One Bank (USA), N.A.
PO Box 900                                      c/o James M. Donohue                            by American InfoSource as agent
Tallahassee, FL 32302-0900                      Ausley McMullen                                 PO Box 71083
                                                123 South Calhoun Street                        Charlotte, NC 28272-1083
                                                Tallahassee, FL 32301-1517

Caterpillar Financial                           Centennial Bank                                 Centennial Bank
ATTN: Stacie Bradley                            PO Box 906                                      Spring Hill Branch
2120 West End Avenue                            Conway, AR 72033-0906                           4301 Barclay Ave
Nashville, TN 37203-5341                                                                        Spring Hill, FL 34609-0779


Centennial Bank                                 Citrus County Tax Collector                     Corporation Service Company
c/o Ullman & Ullman, P.A.                       210 N. Apopka Ave Ste 100                       801 Adlai Stevenson Dr
7700 Camino Real, Suite 401                     Inverness FL 34450-4298                         Springfield, IL 62703-4261
Boca Raton, Florida 33433-5543


Creditor, Linder Industrial Machinery Compan    Dennis T Symbal                                 Duke Energy Business Services LLC
c/o Eduardo F. Morrell, Esquire                 dba Trio Hair Design                            Duke Energy Progress, LLC
Morrell, P.A., a Member of McIntyre Than        10096 Southern Breeze Ct                        c/o Harris J. Koroglu, Esq.
Lakeland, Florida 33806-2786                    Brooksville, FL 34613-6522                      Shutts & Bowen LLP
                                                                                                200 S Biscayne Blvd #4100
                                                                                                Miami, FL 33131-2362
Ferguson Enterprises Inc.                       Florida Department of Revenu                    Florida Dept. of Revenue
Attn: Credit Dept 813-989-87                    5050 West Tennessee Street                      Bankruptcy Unit
7816 Professional Place                         Tallahassee, FL 32399-0100                      P.O. Box 6668
Tampa, FL 33637-6744                                                                            Tallahassee, FL 32314-6668
                               Case 3:20-bk-00837-CJJ       Doc 57         Filed 03/27/20   Page 3 of 4
Internal Revenue Service                     Jared W. Ullman, Esq.                           Jon I.   Mcgraw, Esq.
PO Box 7346                                  Ullman & Ullman PA                              Schatt   Hesser McGraw
Philadelphia, PA 19101-7346                  7700 West Camino Rea, St 4                      326 NE   1st Avenue, Ste 100
                                             Boca Raton, FL 33433-5576                       Ocala,   FL 34470


Lease Direct                                 Linder Industrial Machinery                     Linder Industrial Machinery Company
aka De Lage Landen Fin. Svcs                 23 W. Taft Vineland Road                        c/o Eduardo F Morrell, Esq
Attn: Alan I Cohen                           Orlando, FL 32824                               425 S Florida Ave., Ste 101
1111 Old Eagle School Rd                                                                     Post Office Box 2786
Wayne, PA 19087-1453                                                                         Lakeland, FL 33806-2786

Renasant Bank                                Renasant Bank                                   Rice Pugatch Robinson
1409 East Silver Springs Blv                 c/o Edwin G. Rice                               Attn: Ruchard Storfer, Esq.
Ocala, FL 34470-6819                         Bradley Arant Boult Cummings, LLP               101 NE Third Avenue, #1800
                                             100 North Tampa Street, Suite 2200              Fort Lauderdale, FL 33301-1252
                                             Tampa, Florida 33602-5809

Ringpower                                    Robert Busacca Services LLC                     Sandland of Florida
C/O Kevin Robbins, Ex. VP                    6763 Mason Creek Road                           5920 N. Florida Avenue
500 World Commerce Pky                       Homosassa, FL 34448-4932                        Hernando, FL 34442-3504
St. Augustine, FL 32092-3788


Secretary of the Treasury                    U.S. Securities & Exchange Commission           United States Attorney
15th & Pennsylvania Ave., NW                 Office of Reorganization                        300 North Hogan St Suite 700
Washington, DC 20220-0001                    950 East Paces Ferry Road, N.E.                 Jacksonville, FL 32202-4204
                                             Suite 900
                                             Atlanta, GA 30326-1382

Whetstone Oil Co.                            Whittel & Melton LLC                            Edwin G Rice +
1017 SE 9th Circle                           Attn: Dorothy K. Hufnagel                       Bradley Arant Boult Cummings LLP
Crystal River, FL 34429                      11020 Northcliffe Blvd.                         100 North Tampa Street, Suite 2200
                                             Spring Hill, FL 34608-3768                      Tampa, FL 33602-5809


United States Trustee - JAX 11 +             Eduardo F Morrell +                             James M Donohue +
Office of the United States Trustee          Morell, P.A.                                    Ausley & McMullen
George C Young Federal Building              425 South Florida Avenue, Suite 101             Post Office Box 391
400 West Washington Street, Suite 1100       Lakeland, FL 33801-5217                         Tallahassee, FL 32302-0391
Orlando, FL 32801-2210

Richard J McIntyre +                         Richard B Storfer +                             Niall T McLachlan +
McIntyre Thanasides Bringgold, et. al.       Rice Pagatch Robinson & Schiller, P.A.          Commercial Credit Group Inc.
500 E. Kennedy Blvd., Suite 200              101 N.E. Third Avenue, Ste. 1800                227 West Trade Street, Suite 1450
Tampa, FL 33602-4936                         Fort Lauderdale, FL 33301-1252                  Charlotte, NC 28202-2664


Harris J Koroglu +                           Blake J Delaney +                               Aaron A Wernick +
Shutts & Bowen LLP                           Buchanan Ingersoll & Rooney PC                  Furr & Cohen, P.A.
200 South Biscayne Boulevard, Suite 4100     401 E. Jackson St., Suite 2400                  2255 Glades Road, Suite 301E
Miami, FL 33131-2362                         Tampa, FL 33602-5236                            Boca Raton, FL 33431-7383


Scott E Bomkamp +                            Jared A Ullman +                                Note: Entries with a ’+’ at the end of the
United States Trustee                        Ullman & Ullman, P.A.                           name have an email address on file in CMECF
400 W. Washington Street                     150 East Palmetto Park Road, Suite 700
Suite 1100                                   Boca Raton, FL 33432-4829
Orlando, FL 32801-2440
                                  Case 3:20-bk-00837-CJJ              Doc 57       Filed 03/27/20        Page 4 of 4

                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Commercial Credit Group Inc.                           (d)Commercial Credit Group INc                       (d)Commercial Credit Group Inc
227 W. Trade Street, Ste. 1450                         C/o Niall McLachlan, Esq.                            ATTN: Rob Hart
Charlotte, NC 28202                                    227 W. Trade Street                                  PO Box 60121
                                                       Suite 1450                                           Charlotte, NC 28260-0120
                                                       Charlotte, NC 28202

(d)Commercial Credit Group Inc.
227 West Trade St
Suite 1450
Charlotte, NC 28202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Centennial Bank                                     (d)Caterpillar Financial Services Corporation        (d)Corporation Service Company
                                                       c/o Blake J. Delaney, Esq.                           801 Adlai Stevenson Drive
                                                       Buchanan Ingersoll & Rooney PC                       Springfield, IL 62703-4261
                                                       401 E. Jackson St., Suite 2400
                                                       Tampa, FL 33602-5236

(d)Internal Revenue Service                            End of Label Matrix
POB 7346                                               Mailable recipients    59
Philadelphia, PA 19101-7346                            Bypassed recipients     4
                                                       Total                  63
